

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 68

		IN THE SENATE OF THE UNITED STATES

		

			December 12, 2005

			Mr. Nelson of Florida

			 (for himself and Mr. Talent) submitted

			 the following resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		CONCURRENT RESOLUTION

		Designating May 20, 2006, as Negro

		  Leaguers Recognition Day.

	

	

		Whereas even though African Americans were excluded from

			 playing in the major leagues of their time with their white counterparts, the

			 desire of many African Americans to play baseball could not be

			 repressed;

		Whereas Major League Baseball did not fully integrate its

			 league until July 1959;

		Whereas African Americans began organizing their own

			 professional baseball teams in 1885;

		Whereas the skills and abilities of Negro League players

			 eventually made Major League Baseball realize the need to integrate the

			 sport;

		Whereas six separate baseball leagues, known collectively

			 as the Negro Baseball Leagues, were organized by African

			 Americans between 1920 and 1960;

		Whereas the Negro Baseball Leagues included exceptionally

			 talented players who played the game at its highest level;

		Whereas on May 20, 1920, the Negro National League, the

			 first successful Negro League, played its first game;

		Whereas Andrew Rube Foster, on February 13,

			 1920, at the Paseo YMCA in Kansas City, Missouri, founded the Negro National

			 League and also managed and played for the Chicago American Giants, and later

			 was inducted into the Baseball Hall of Fame;

		Whereas Leroy Satchel Paige, who began his

			 long career in the Negro Leagues and did not make his Major League debut until

			 the age of 42, is considered one of the greatest pitchers the game has ever

			 seen, and during his long career thrilled millions of baseball fans with his

			 skill and legendary showboating, and was later inducted into the Baseball Hall

			 of Fame;

		Whereas Josh Gibson, who was the greatest slugger of the

			 Negro Leagues, tragically died months before the integration of baseball, and

			 was later inducted into the Baseball Hall of Fame;

		Whereas Jackie Robinson, whose career began with the Negro

			 League Kansas City Monarchs, became the first African American to play in the

			 Major Leagues in April 1947, was named Major League Baseball Rookie of the Year

			 in 1947, subsequently led the Brooklyn Dodgers to 6 National League pennants

			 and a World Series championship, and was later inducted into the Baseball Hall

			 of Fame;

		Whereas Larry Doby, whose career began with the Negro

			 League Newark Eagles, became the first African American to play in the American

			 League in July 1947, was an All-Star 9 times in Negro League and Major League

			 Baseball, and was later inducted into the Baseball Hall of Fame;

		Whereas John Jordan Buck O’Neil was a

			 player and manager of the Negro League Kansas City Monarchs, became the first

			 African American coach in the Major Leagues with the Chicago Cubs in 1962,

			 served on the Veterans Committee of the National Baseball Hall of Fame, chairs

			 the Negro Leagues Baseball Museum Board of Directors, and has worked tirelessly

			 to promote the history of the Negro Leagues; and

		Whereas by achieving success on the baseball field,

			 African American baseball players helped break down color barriers and

			 integrate African Americans into all aspects of society in the United States:

			 Now, therefore, be it

		

	

		That Congress—

			(1)designates May

			 20, 2006, as Negro Leaguers Recognition Day; and

			(2)recognizes the

			 teams and players of the Negro Baseball Leagues for their achievements,

			 dedication, sacrifices, and contributions to both baseball and our

			 Nation.

			

